NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE NINTH CIRCUIT
                                                                               MAY 09 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
MANAGEMENT AND ENGINEERING                        No. 15-15815
TECHNOLOGIES INTERNATIONAL,
INC., a Texas corporation,                        D.C. No. 4:06-cv-00077-JGZ

              Plaintiff - Appellant,
                                                  MEMORANDUM*
 v.

INFORMATION SYSTEMS SUPPORT,
INC., a Maryland corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                      Argued and Submitted March 22, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge, and SCHROEDER and GRABER, Circuit Judges.

      Management and Engineering Technologies International, Inc. (“METI”),

appeals the district court’s entry of judgment in its favor in the amount of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
$67,143.00. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

Because the parties are familiar with the facts and the procedural history, we will

not recount it here.

      METI reads restrictions into our prior mandate that simply are not there. We

vacated the damages award and remanded for further proceedings, without

limitation as to what those proceedings might be. The mandate did not clearly, or

by necessary implication, preclude the district court from allowing relitigation of

the damages award. See United States v. Thrasher, 483 F.3d 977, 981 (9th Cir.

2007). The district court limited the new trial to damages only, and thus did not

violate the rule of mandate or the law of the case.

      In the new damages trial, the district court did not commit clear error. The

district court heard expert testimony from both parties and found the Information

Systems Support, Inc. (“ISS”), experts more persuasive and credible. METI’s

criticism of the district court’s findings relies on a selective reading of the record.

The district court’s general conclusion that “METI’s trade secrets had moderate

economic value to ISS” was adequately explained and supported by the evidence.

Each side shall bear its own costs.

      AFFIRMED.




                                            2
Management and Engineering, et al. v. Information System, et al., 15-15815

                                                           FILED
                                                            MAY 09 2016
THOMAS, Circuit Judge, dissenting:
                                                        MOLLY C. DWYER, CLERK
                                                          U.S. COURT OF APPEALS


      Because I would hold that recalculating the entire damages award violated

the law of the case, I respectfully dissent.

      In our previous decision, we affirmed the jury’s finding that ISS

misappropriated METI’s trade secrets as to all but two alleged secrets. We vacated

the damages award because it included an unknown dollar amount for these two

invalidated secrets. Our memorandum decision clearly stated that this was the only

reason for vacating the damages award, and by affirming Judge Roll’s denial of

ISS’s Motion for Judgment as a Matter of Law, we held that sufficient evidence

supported the remainder of the verdict. On remand and before a different judge,

the district court held a new trial on damages and expert testimony revealed that

the value of the two invalidated secrets was undisputed and nominal. Despite this,

the district court’s new award to METI was more than $1 million less than the

original jury award.

      In this unusual circumstance, I would hold that this violated the law of the

case. Although the district court has discretion to determine whether discovery is

required on remand, here, the new evidence did not warrant such a radical
departure from the previous valuation method. See Walling v. Jacksonville Paper

Co., 317 U.S. 564, 572 (1943); Old Person v. Brown, 312 F.3d 1036, 1039 (9th

Cir. 2002). The fact that the case was reassigned to a different district court judge

on remand further convinces me of this outcome. See Fairbank v. Wunderman

Cato Johnson, 212 F.3d 528, 530 (9th Cir. 2000) (emphasizing that principles of

comity and uniformity weigh against reconsidering a colleague’s prior ruling).

      For these reasons, I respectfully dissent.